DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest “wherein the fixation parts includes a first fixation part that is located between the two drive beams and between the pair of inner drive weights, a second fixation part that is located between the two drive beams and between one of the pair of inner drive weights and one of the pair of outer drive weights, and a third fixation part that is located between the two drive beams and between the other of the pair of inner drive weights and the other of the pair of outer drive weights, when viewed in a direction normal to the surface of the substrate” in combination with the remaining limitations of claim 1. The prior art discloses fixation parts (anchors) that are outside drive beams and drive weights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jia et al. (US 2013/0180332) teaches a micromechanical system with drive mass and a plurality of fixation points (Fig. 2). Jia et al. fails to teach or suggest wherein the plurality of weights include a pair of detection weights, a pair of inner drive weights, and a pair of outer drive weights where the fixation parts are arranged between the drive weights and beam as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852